Case 3:20-cv-00195-HEH-RCY Document 11 Filed 10/29/20 Page 1 of 5 PageID# 41



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


ANTWAN D. GRAY,

       Plaintiff,

                                                            Civil Action No. 3:20CV195-HEH


DAVID HACKWORTH,

       Defendant.


                                 MEMORANDUM OPINION
                            (Dismissing 42 U.S.C.§ 1983 Action)

       Antwan D. Gray, a Virginia inmate proceeding pro se and informa pauperis, filed

this 42 U.S.C.§ 1983 action.* The matter is proceeding on Gray's Particularized Complaint

("Complaint," ECF No. 10.) The matter is before the Court for evaluation pursuant to 28

U.S.C. §§ 1915(e)(2) and 1915A.

                                1. PRELIMINARY REVIEW


       Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

any action filed by a prisoner ifthe Court determines the action: (1)"is frivolous"; or(2)

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28




* The statute provides, in pertinent part:

       Every person who,under color ofany statute...ofany State...subjects, or causes
       to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws,shall be liable to the party injured in an action
       at law....


42 U.S.C. § 1983.
Case 3:20-cv-00195-HEH-RCY Document 11 Filed 10/29/20 Page 2 of 5 PageID# 42




U.S.C. § 1915A. The first standard includes claims based upon "an indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clay V. Yates, 809 F. Supp. 417,427(E.D. Va. 1992)(quoting               v. Williams, 490

U.S. 319,327(1989)). The second standard is the familiar standard for a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130,1134(4th

Cir. 1993); see also Martin, 980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[]only 'a short and plain statement

ofthe claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp.

V. Twombly, 550 U.S. 544,555(2007)(second alteration in original)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation ofthe elements of a
Case 3:20-cv-00195-HEH-RCY Document 11 Filed 10/29/20 Page 3 of 5 PageID# 43




cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must "allege facts

sufficient to state all the elements of[his or] her claim." Bass v. E.I. DuPont de Nemours

& Co., 324 F.3d 761, 765 (4th Cir. 2003)(citing Dickson v. Microsoft Corp., 309 F.3d

193,213(4th Cir. 2002);lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978), it will not act as the inmate's advocate and develop,sua

sponte, statutory and constitutional claims that the inmate failed to clearly raise on the

face of his complaint. See Brock v. Carroll, 107 F.3d 241,243(4th Cir. 1997)(Luttig, J.,

concurring); Beaudett v. City ofHampton,775 F.2d 1274, 1278(4th Cir. 1985).

                                II. GRAY'S COMPLAINT


        On December 10, 2019, Gray was walking down a hallway in the Hampton Roads

Regional Jail ("the Jail"). (Compl. 1.) Gray slipped and fell on a wet floor and injured

his back and hip. (Id.) The floor was wet because of a leaking pipe in the ceiling. (Id.)

Gray was taken to the medical department. (Id.)

        David Hackworth was the Superintendent ofthe Jail at the time of Gray's

accident. (Id.) According to Gray, Hackworth knew that the pipes leaked from time to
Case 3:20-cv-00195-HEH-RCY Document 11 Filed 10/29/20 Page 4 of 5 PageID# 44




time and did not bother to get them fixed. {Id.) Gray contends that Hackworth's inaction

in the face ofthese conditions violated Gray's right to due process under the Fourteenth

Amendment.


                                      III. ANALYSIS


       "[I]t is settled that pretrial detainees possess a constitutional right 'to be free from

punishment.'" Williamson v. Stirling., 912 F.3d 154, 173 (4th Cir. 2018)(quoting Bell v.

Wolfish, 441 U.S. 520, 535 (1979)). This right "derives from the Due Process Clause of

the Fourteenth Amendment, which protects such detainees from punishment 'prior to an

adjudication of guilt in accordance with due process oflaw.'" Id.(quoting Bell, 441 U.S.

535 n.l6).

       Claims such as Gray's, which challenge the general conditions of confinement at a

facility, are pursued as a violation of a detainee's substantive due process rights. Id. at

174 (citations omitted).^ "The controlling inquiry for such a claim is whether the

conditions imposed on the pretrial detainee constitute 'punishment.'" Id. at 175 (citations

omitted). The relevant precedent teaches that "punishment, whether for a convicted

inmate or a pretrial detainee, is the product of intentional action, or intentional inaction,

respecting known and substantial risks of harm." Westmoreland v. Brown,883 F. Supp.

67,72(E.D. Va. 1995)(citing Farmer v. Brennan, 511 U.S. 825,837-38(1994)).

       In this regard,"individuals do not have a constitutional right(1)to be free from a

government employee's negligence, even if it causes an injury, or(2)to have the


       ^"A pretrial detainee challenging individually-imposed restrictions — as opposed to
shared conditions of confinement — is entitled to pursue a procedural due process claim."
Williamson,912 F.3d at 174(citations omitted).
Case 3:20-cv-00195-HEH-RCY Document 11 Filed 10/29/20 Page 5 of 5 PageID# 45




government protect them from such an injury." Ball v. City ofBristol, Va., Jail,

No. 7:10CV00303,2010 WL 2754320, at *1 (W.D. Va. July 12, 2010){cWrng Daniels v.

Williams,474 U.S. 327(1986)). Courts have routinely held that slip and fall cases fail to

state a claim of constitutional dimension under § 1983. See Bacon v. Carroll, 232 F.

App'x 158, 160(3d Cir. 2007)(holding that failure to warn ofslippery floor stated a

claim of mere negligence and not a constitutional violation); Reynolds v. Powell, 370

F.3d 1028, 1031-32(10th Cir. 2004)(finding that slippery conditions arising from

standing water in shower was not a condition that posed a substantial risk of serious

harm, even where inmate was on crutches and warned employees that he faced a

heightened risk offailing); Beasley v. Anderson,67 F. App'x 242,242(5th Cir. 2003)

(citations omitted)(holding slip and fall claim sounded in negligence and was insufficient

to allege a constitutional claim). Accordingly, Gray fails to demonstrate that the slippery

floor to which he was exposed amounted to punishment that would violate the Fourteenth

Amendment. Accordingly, Gray's claim and the action will be dismissed. The Clerk

will note the disposition ofthe action for purposes ofthe 28 U.S.C. § 1915(g).

       An appropriate Order will accompany this Memorandum Opinion.



                                                                      Is/
                                                 Henry E. Hudson
Date:ftc1Xij 2jt>2X>                             Senior United States District Judge
Richmond, Virginia
